UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2282



DENISE WASHINGTON,

                                              Plaintiff - Appellant,

          versus


INTERNATIONAL PAPER COMPANY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-01949-DCN)


Submitted:   November 16, 2007         Decided:     December 18, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Mt. Pleasant, South
Carolina, for Appellant.    Allan Riley Holmes, GIBBS & HOLMES,
Charleston, South Carolina; Vincent Miraglia, Carlos Enrique
Provencio, INTERNATIONAL PAPER COMPANY, Memphis, Tennessee, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Denise Washington appeals the district court’s order

granting Defendant’s summary judgment motion on her claims for

wrongful discharge in violation of the Family and Medical Leave

Act, 29 U.S.C. §§ 2601-2654 (2000), and for breach of her employee

handbook.*      In accordance with 4th Cir. L. R. 45, we originally

dismissed Washington’s appeal for want of prosecution.                      Because

Washington has shown good cause to excuse the late filing of her

appellate brief and joint appendix, however, we recalled the

mandate   and     granted      her   petition   to   reinstate     her    appeal   by

separate order.         We have reviewed the record and affirm for the

reasons stated by the district court.                 See Washington v. Int’l

Paper Co., No. 2:05-cv-01949-DCN (D.S.C. filed Nov. 2, 2006;

entered Nov. 3, 2006).          We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented      in     the

materials      before    the    court   and     argument   would    not    aid     the

decisional process.

                                                                           AFFIRMED




     *
      Although Washington also asserted claims against the
Defendant for wrongful termination in violation of South Carolina
public policy and in violation of Defendant’s anti-discrimination
policy, Washington does not challenge the district court’s
dismissal of these claims.

                                        - 2 -